Citation Nr: 0603324	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-34 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for anterior cruciate ligament reconstruction and partial 
lateral meniscectomy of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1982 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, by which service connection was 
granted and a 10 percent rating assigned from October 1, 
2002.  Subsequently, by a March 2004 rating decision, a 20 
percent rating was granted, effective from October 1, 2002.

In March 2004, the veteran testified during a hearing before 
an RO hearing officer; a transcript of that hearing is of 
record.

The veteran has appealed the initial evaluation assigned for 
his left knee disability.  Consequently, the Board will 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, this 
issue on appeal is as reflected on the title page.


FINDING OF FACT

Since the award of service connection, the veteran's left 
knee disability has been manifested by subjective complaints 
of chronic pain, weakness, and fatigability, and objective 
findings of flexion to 135 degrees and full extension of the 
left knee; functional losses due to this disability do not 
equate to loss of flexion worse than 60 degrees or loss of 
extension worse than 5 degrees.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for anterior cruciate ligament reconstruction and 
partial lateral meniscectomy of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a (Diagnostic 
Code 5258) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).  

In this instance, the Board finds that all notification and 
development action needed to render a decision as to the 
claim on appeal has been accomplished.

In this respect, through October 2002 and April 2003 notice 
letters and a statement of the case (SOC) in October 2003, as 
well as a supplemental SOC in March 2004, the RO notified the 
veteran and his representative of the legal criteria 
governing his claim, the evidence that had been considered in 
connection with his claim, and the bases for the denial of 
his claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the October 2002 and April 2003 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Additionally, the October 2002 and April 2003 notice letters 
requested the veteran to submit private medical evidence that 
he wished to be considered, as well as statements and medical 
opinions regarding his disability.  Consequently, the Board 
finds that the veteran has been put on notice to submit any 
pertinent evidence that he may possess.

The Board also notes that although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the veteran's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the issue on appeal.  The veteran's 
service medical records have been obtained and associated 
with the claims file, as have treatment records from the 
Louisville VAMC.  Additionally, in April 2003, the veteran 
underwent a VA examination in relation to his claim, the 
report of which is of record.  Significantly, the veteran has 
not otherwise alleged that there are any outstanding medical 
records probative of the veteran's claim on appeal that need 
to be obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A review of the veteran's service medical records, since 
October 1, 2002, reveals that, in March 1999, while still on 
active duty, the veteran underwent surgery to repair a left 
anterior cruciate ligament tear and lateral meniscus tear.  
The operation consisted of left anterior cruciate ligament 
reconstruction using central parapatellar tendon autograft, 
medial femoral condyle chondromalacia debridement and partial 
lateral meniscectomy.  The veteran was granted service 
connection for the left knee disability in August 2003.

The veteran was afforded a VA joint examination in April 2003 
regarding his left knee disability.  During the examination, 
the veteran reported having almost daily pain in his left 
knee.  The pain increases when walking long distances or 
standing all day.  The left knee flares-up, as well, when he 
tries to run.  The veteran reported that his knee feels weak 
and gets stiff.  It also swells up sometimes and there is 
fatigability.  The veteran reported that his left knee does 
not give way and there is no locking.  He does not take 
medication for the pain and he does not use a brace, cane, 
crutches, or corrective shoes.

Upon examination, the VA examiner found a seven centimeter 
non-tender scar over the lower aspect of the left knee 
without residual.  The veteran's left knee range of motion 
was 0-135 degrees without pain.  The examiner reported that 
there was no change in the range of motion of the left knee 
with repetitive motion.  McMurray and Drawer tests were 
negative.  There was no medial or lateral ligamentous laxity 
of the left knee.  The examiner stated that there was no 
change in the strength of the left knee, nor was there pain 
in the left knee, upon testing the range of motion of the 
veteran's ankles.  The circumference of the veteran's left 
thigh was found to be approximately one centimeter smaller 
than that of the right thigh.  The examiner reported that the 
veteran had normal gait, stance, coordination, cranial 
nerves, sensation, and position sense.  Straight leg raise 
and knee extension were negative; however, the veteran 
grimaced in pain when completing the deep knee bend.  The VA 
examiner concluded with a diagnosis of left knee cruciate 
ligament rupture status post repair, per the veteran's 
history, consistent with an X-ray, and no other 
abnormalities.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule and Ratings Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  
See Fenderson, 12 Vet. App. at 126.

When evaluating musculoskeletal disabilities on the basis of 
limited motion of a joint, VA must consider functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran's left knee disability has been evaluated by the 
RO as 20 percent disabling under 38 C.F.R. § 4.71a 
(Diagnostic Code 5258) (2005), which is used to rate 
dislocated semilunar cartilage.  The 20 percent rating is 
warranted for frequent episodes of locking, pain, and 
effusion into the joint.  Although there is no medical 
evidence of locking or effusion, this diagnostic code best 
represents and describes the veteran's symptomatology, as 
competently demonstrated in the VA examination.  Under 
Diagnostic Code 5258, 20 percent is the highest and only 
available rating.  Thus, the Board must determine whether the 
veteran warrants an increased rating under any other 
diagnostic code.

The medical evidence does not reflect ankylosis of the left 
knee.  It also does not reflect any recurrent subluxation or 
lateral instability.  In addition, the veteran's left knee is 
not shown to have limitation of flexion or extension to 
warrant even a non-compensable rating.  The evidence also 
does not reflect impairment of the tibia or fibula.  As such, 
an initial evaluation under Diagnostic Codes 5256, 5257, 
5260, 5261, and 5262 is not warranted.  See 38 C.F.R. 
§ 4.71a.

The Board has also considered any additional functional loss 
due to pain and other factors under 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45.  In this case, no more than the current 20 
percent rating is assignable.  The veteran has complained of 
pain, weakness, and fatigability, particularly with prolonged 
standing, walking, or running.  During the VA examination in 
April 2003, the examiner reported that repetitive range of 
motion exercises did not cause the veteran pain or change any 
symptoms.  As such, the Board finds evidence that, since 
October 1, 2002, additional functional loss due to pain and 
weakness would not approximate limitation of flexion to a 
compensable degree (45 degrees) or extension limited to a 
compensable degree (10 degrees).  Thus, no more than the 
current 20 percent rating under Diagnostic Code 5258 is 
warranted.  (Separate ratings may be assigned for limitation 
of flexion and limitation of extension, see VAOPGCPREC 09-
2004, but even with consideration of the veteran's functional 
losses due to pain and flare-ups, there exists no basis for a 
compensable rating under either code.  Moreover, Diagnostic 
Code 5258 already contemplates pain.  In other words, while 
the veteran experiences functional loss due to pain, there is 
no suggestion that such debility equates to limitation of 
flexion worse than 60 degrees (noncompensable level), or to 
limitation of extension worse than 5 degrees (noncompensable 
level).  Indeed, the VA examiner, upon repetitive testing, 
indicated no additional functional worsening.)

For all the foregoing reasons, the veteran's claim for an 
initial evaluation in excess of 20 percent for anterior 
cruciate ligament reconstruction and partial lateral 
meniscectomy of the left knee must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 20 percent for anterior 
cruciate ligament reconstruction and partial lateral 
meniscectomy of the left knee is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


